COTTERAL, Circuit Judge
(dissenting).
My disagreement is based on the ground that no reversal is allowed for an' error of fact where a trial by jury is waived, as was done in this case. Stinson v. Business Men’s Association (C. C. A.) 43 F.(2d) 312. It is true of course that if there is no substantial evidence on which a finding is based, only a question of law is presented. But there was the testimony of Doctor Griffin' that the appellee was totally and permanently disabled when he left the service. That was a month and some days before his policy lapsed. The majority opinion appears to review the evidence. The concession may be made that it strongly preponderates against appellee. But this court has no authority to reverse the judgment on that ground.